Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it is not clear in line 2 whether “whose diameter” refers to the diffuser or the scattered light.  This is also unclear as to whether “diameter” implies a circular cross section of the diffuser or a circular cross section on the scattered light.  The claim is also unclear in line 3 as what constitutes “a propagation distance.”
Claims 2-14 are indefinite by virtue of their claim dependency upon indefinite claim 1.
	Claim 3 is further indefinite because it is unclear as to what the “deviation angle” represents in line 5 and how it differs from the incident angle defined in line 5.
Claim 15 is indefinite because it is not clear in line 4 whether “whose diameter” refers to the diffuser or the scattered light.  This is also unclear as to whether “diameter” implies a circular cross section of the diffuser or a circular cross section on the scattered light.  The claim is also unclear in line 4 as what constitutes “a propagation distance.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel et al. (US 2009/0040629 A1).
Regarding claim 1, Bechtel et al. teach an imaging device (see fig. 4 and para. 0056 et seq.)  comprising: a diffuser (represented by 427 in fig. 4; see also para. 0068; also note 800 and 827 in fig. 7 and 8; see para. 0071) that converts incident light into scattered light [whose diameter is expanded in accordance with a propagation distance] and outputs the scattered light; and a light receiver (432) that converts light diffused by the diffuser into an electric signal.
While Bechtel et al. does not explicitly state scattered light “whose diameter is expanded in accordance with a propagation distance” per se, persons having ordinary skill in the art would recognize that this is the case for the scattered light passing from the diffuser to the light receiver of Bechtel et al. In addition, as shown fig. 4, item 427 is considered to be part of the diffuser per se and has a geometric cross section such that its diameter is expanded in accordance with a propagation distance as shown in fig. 4.
Regarding claim 2, while Bechtel et al. do not explicitly state that the diffuser converts the incident light into the scattered light to cause a size of a spot formed on an entrance surface of light of the light receiver by at least half of the scattered light to be smaller than a size of the entrance surface of the light receiver, persons having ordinary skill in the art would have had the spot size of Bechtel et al. sized appropriately for reception by the image sensor 432.  Persons having ordinary skill in the art would have considered using a smaller spot size so as to reduce cross talk between image pixels and thus improve the imaging of the light.

Regarding claims 3 and 4, while Bechtel et al. do not explicitly that a scattering angle profile of the diffuser satisfies the following Expression (1) as recited in claim 3 or that a size of the light receiver is 2r or more as recited in claim 4, persons having ordinary skill in the art would be able to deduce an appropriate scattering angle profile based on geometry and physics so as to obtain a desired diffusion effect so as to tailor the apparatus to a particular purpose.
Regarding claims 5-6, while Bechtel et al. do not teach that the light receiver is an infrared detection element that receives an infrared ray and converts the infrared ray into an electric signal as recited in claim 5 or that the infrared detection element is any one of a pyroelectric sensor, a thermopile, and a bolometer as recited in claim 6, persons having ordinary skill in the art would have used infrared light detection as a mere matter of design choice motivated by a desire to tailor the apparatus to well-known infrared imaging tasks.
Regarding claim 7, Bechtel et al. teach an optical system through which the incident light passes, wherein the diffuser is closer to the light receiver than to the optical system (e.g., 410 as shown in fig. 4 and 1121 as shown in fig. 11).
Regarding claim 8, Bechtel et al. teach that the optical system is a lens that condenses the incident light (as shown in fig. 11).
Regarding claim 9, while Bechtel et al. do not teach that the optical system is a coded aperture, coded aperture lenses are notoriously old in the art.  Persons having ordinary skill in the art would have incorporated one in the apparatus of Bechtel et al. as a mere using one known lens type for another motivated by cost and availability of the alternatives and also to tailor the apparatus to particular imaging tasks.
Regarding claim 10, Bechtel et al. teach a microlens that is provided on a one-to-one basis to the light receiver, and condenses light that enters the light receiver (see para. 0122

Regarding claim 11, Bechtel et al. teach that a filter that limits light that enters the light receiver to light having a particular wavelength (see para. 0021).
Regarding claim 12, Bechtel et al. teach that the diffuser is disposed between the light receiver and the filter (see para. 0042 where the filter can be anywhere in the optical path).
Regarding claim 13, Bechtel et al. teach that the diffuser is disposed on an opposite side to the light receiver with the filter interposed therebetween (see para. 0042 where the filter can be anywhere in the optical path).
Regarding claim 14, While Bechtel et al. do not teach that the diffuser limits light that enters the light receiver to light having a particular wavelength, it is old in the art to have a diffuser that filters particular wavelengths of light.  Therefore, persons having ordinary skill in the art would have used materials for the diffuser of Bechtel et al. to filter particular wavelengths since this would have provided for tailoring the apparatus to particular tasks.
Regarding claim 15, Bechtel et al. teach a solid-state imaging device (see fig. 4 and para. 0056 et seq.) comprising: a semiconductor substrate (430; see para. 0057); a diffuser (represented by 427 in fig. 4; see also para. 0068; also note 800 and 827 in fig. 7 and 8; see para. 0071) provided on the semiconductor substrate, the diffuser converting incident light into scattered light [whose diameter expands in accordance with a propagation distance] and outputting the scattered light; and a light receiver (432) provided on the semiconductor substrate, the light receiver receiving light diffused by the diffuser and causing an electric charge to be generated.
While Bechtel et al. does not explicitly state scattered light “whose diameter is expanded in accordance with a propagation distance” per se, persons having ordinary skill in the art would recognize that this is the case for the scattered light passing from the diffuser to the light receiver of Bechtel et al. In addition, as shown fig. 4, item 427 is considered to be part of the diffuser per se and has a geometric cross section such that its diameter is expanded in accordance with a propagation distance as shown in fig. 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references made of record disclose diffuser devices of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R. LEE whose telephone number is (571)272-2477. The examiner can normally be reached Monday - Friday, 8:00 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on (571) 272- 2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R LEE/               Primary Examiner, Art Unit 2878